Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract of the Disclosure
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because of the recital of “said” (two occurrences) in line 2 of the paragraph. It is also suggested that the phrase “The present invention relates to” be deleted. Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 3, 5, 8, 10 and 12 are objected to because of the following informalities:  
	a) in claim 3, line 1, it is suggested that “is” be added after “liquor”
             b) claim 5 is missing a period at the end of the claim in line 2
             c) in claim 8, line 14, “P” (i.e., capital P) before “-[[3,5-bis(1,1-dimethylethyl)-4...” should be replaced with “p” (i.e., small p)
             d) in claim 10, line 2, “consistinf” should be replaced with “consisting”
	e) in claim 12, line 2, it is suggested that “between” be added before “0.15%”
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 is indefinite in the recital of “the wash liquor diluted in water by  a factor of ...” because it is the laundry detergent composition that is diluted with water as recited in claim 1, to which this claim is dependent upon, not the wash liquor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kita et al. (US 2015/0337244), hereinafter “Kita,”  as evidenced by Houghton (US Patent No. 5,302,310).
	Regarding claims 1-3, 5-6, 8 and 17-18, Kita teaches a method for washing clothing comprising: washing clothing (which is construed to comprise at least one source of malodor) with a washing liquid containing water and the liquid detergent composition for clothing  at 0.01% by mass or more and 0.1% by mass or less and having a temperature of 0o C. or higher and 35o C. or lower for 1 minute or longer and 7 minutes or shorter under a condition in which a bath ratio expressed by a ratio of an amount of the washing liquid (L) to a mass of clothing, an amount of washing liquid (L)/a mass of clothing (kg), is 3 or more and 50 or less (see claim 12). The water used to prepare the washing liquid may be tap water (see paragraph [0100]). After washing, rinsing was performed for 3 minutes with tap water (see paragraph [0205]), wherein after rinsing, it is understood that the water is drained and the clothing is dried, as is customary in laundering clothes. The liquid detergent composition for clothing is formed by blending component (a), i.e., nonionic surfactant, component (b), i.e., anionic surfactant, and component (c), i.e., organic solvent, and water (see paragraphs [0008], [0024], [0033] and [0047]). To the liquid detergent composition may also be blended (h6) an antioxidant such as butyl hydroxytoluene (also known as 2,6-bis(1,1-dimethylethyl)-4-methyl-phenol) at 0.01% by mass or more and 2% by mass or less (see paragraph [0093]). Kita, however, fails to specifically disclose that the wash liquor comprises metal ions, the liquid detergent composition is diluted between 100-fold and 3000-fold, and wherein the antioxidant has a log D value at pH 7 equal to or greater than 1.50 as recited in claim 1; the metal ions are copper ions like Cu2+ as recited in claim 2, the dilution by a factor of between 300-fold and 900-fold as recited in claim 3; and wherein the antioxidant has a log D value at pH 7 equal to or greater than 2.50 or 2.50, as recited in claims 5 and 17, respectively. 		
	As evidenced by Houghton, trace levels of copper (which is understood to include Cu2+), iron and titanium are found in tap-water, e.g. 1-10 parts per million, depending on the source (see col. 1, lines 39-42). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the wash liquor or washing liquid of Kita to comprise metal ions like copper ions, e.g., Cu2+, because Kita specifically desires the water used to prepare the washing liquid to be tap water, and tap water comprises copper ions  as evidenced by Houghton. 
	Regarding the dilution factor, considering that Kita teaches that the washing liquid contains water and the liquid detergent composition at 0.01% by mass or more and 0.1% by mass or less, as discussed above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the proportions of  the liquid detergent composition and the water through routine experimentation for best results. For example,  a 0.05% by weight of liquid detergent composition in a 19.6 gallon water (equivalent to 74,186 ml; a typical wash liquor per load of a top-load washing machine) resulted from diluting 40 ml of the liquid detergent composition in water, wherein the dilution ratio is 40:74,186 or 1:1855 (i.e., the liquid detergent is diluted in water by a factor of 1855-fold). Also about 0.1% by weight of the liquid detergent composition  in a 19.6 gallon water resulted from diluting 85 ml of the liquid detergent composition in water, wherein the dilution ratio is 85:74,186 or 1:873 (i.e., the liquid detergent is diluted in water by a factor of 873-fold).
	Regarding the log D value of the antioxidant at pH 7, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the butyl hydroxytoluene antioxidant of Kita to exhibit a log D value to be within those recited because the same antioxidant has been utilized, hence, would  behave similarly.
Regarding claim 4, as discussed above, Kita teaches that to the liquid detergent composition may also be blended (h6) an antioxidant such as butyl hydroxytoluene (also known as 2,6-bis(1,1-dimethylethyl)-4-methyl-phenol) at 0.01% by mass or more and 2% by mass or less (see paragraph [0093]). Kita, as evidenced by Houghton, fails to specifically disclose the laundry detergent composition comprising from 0.025% to 1.5% by weight of the hindered phenol antioxidant. 
Considering the teachings of Kita above, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges (i.e., 0.025% to 1.5% by weight) have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Regarding claim 7, as discussed above, Kita teaches a method for washing clothing having a temperature of 0o C. or higher and 35o C. or lower for 1 minute or longer and 7 minutes or shorter (see claim 12). Kita, as evidenced by Houghton, however, fails to specifically disclose a temperature between 10oC and 35oC and a wash operation between 5 minutes and 30 minutes.  
Considering the above teachings, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges (i.e., temperature between 10oC and 35oC and a wash operation between 5 minutes and 7 minutes) have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding claim 9, as discussed above, Kita teaches that the washing liquid contains water and the liquid detergent composition at 0.01% by mass or more and 0.1% by mass or less, and the antioxidant is from 0.01% to 2% by mass based on the liquid detergent composition.  Kita, as evidenced by Houghton, fails to specifically disclose the wash liquor comprising 0.1 ppm to 100 ppm of the antioxidant.
Considering the above teachings, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference (e.g., 1% by mass antioxidant in 0.1% by mass of the liquid detergent composition in the wash liquor yields 10 ppm of the antioxidant in the wash liquor)  because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding claim 10, Kita teaches that a total of a blending amount of the component (a) (i.e., nonionic surfactant) and a blending amount of the component (b) (i.e., anionic surfactant) is 15% by mass or more and 70% by mass or less with respect to a total mass of the entire blended raw materials (see paragraph [0009]). Kita, as evidenced by Houghton, however, fails to specifically disclose between 20% and 55% by weight of the laundry detergent composition of non-soap surfactant, i.e., nonionic and anionic surfactants. 
Considering that Kita teaches from 15% to 70% by mass (or 15% to 70% by weight) of nonionic surfactant and anionic surfactant, as discussed above, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference (i.e., 20% to 55% by weight)  because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Regarding claim 11, as discussed above, Kita teaches that a total of a blending amount of the component (a) (i.e., nonionic surfactant) and a blending amount of the component (b) (i.e., anionic surfactant) is 15% by mass or more and 70% by mass or less with respect to a total mass of the entire blended raw materials (see paragraph [0009]). Kita also teaches that a mass ratio of the blending amount of the component (b) to the blending amount of the component (a) is 0.5 or more and 7 or less (see paragraph [0010]). Kita also teaches that to the liquid detergent composition for clothing may be blended a surfactant (e) other than components (a) and (b), wherein component (e) is an alkylbenzenesulfonic acid having an aliphatic alkyl group having 8 or more and 22 or less carbon atoms and a salt thereof and a polyoxyalkylene alkyl ether sulfate ester having an aliphatic alkyl group having 8 or more and 22 or less carbon atoms and a salt thereof (i.e., ethoxylated alkyl sulfate) (see paragraph [0084}, and wherein the component (e) is preferably 0.5% to 15% by mass (or 0.5% to 15% by weight) with respect to the total of the entire blended raw materials of the liquid detergent composition for clothing (see paragraph [0087]). Kita, as evidenced by Houghton, however, fails to specifically disclose a weight ratio of the alkylbenzenesulfonate to ethoxylated alkyl sulfate of from 1.4:1 to 3:1 and the laundry detergent composition comprising between 30% and 40% by weight of the detergent composition of the anionic surfactant.
Even though Kita does not explicitly disclose the weight ratio of the alkylbenzenesulfonate to ethoxylated alkyl sulfate, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the proportions of each of the alkylbenzenesulfonate and ethoxylated alkyl sulfate to be non-critical, which means that each proportion can vary in a wide range, hence, would overlap those recited. In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the proportions of the alkylbenzenesulfonate and ethoxylated alkyl sulfate through routine experimentation for best results. Regarding the total amount of the anionic surfactant, considering that Kita teaches that a total of a blending amount of the component (a) (i.e., nonionic surfactant) and a blending amount of the component (b) (i.e., anionic surfactant) is 15% by mass or more and 70% by mass or less with respect to a total mass of the entire blended raw materials; a mass ratio of component (b) to component (a) of 0.5-7; and component (e) is preferably 0.5% to 15% by mass (or 0.5% to 15% by weight) with respect to the total of the entire blended raw materials of the liquid detergent composition, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding claim 12, Kita teaches a liquid detergent composition for clothing which comprises 1% by mass (or 1% by weight) of (a-1) i.e., ethoxylated secondary alcohol nonionic surfactant (see Table 2, Example 1-17 and paragraph [0145]).  
	Regarding claim 13, Kita teaches that to the liquid detergent composition for clothing may be blended  a surfactant (e) other than components (a) and (b), wherein component (e) is a salt of a fatty acid having 8 to 22 carbon atoms, wherein the salt is monoethanolamine (see paragraph [0084], and wherein the component (e) is preferably 0.5% to 15% by mass (or 0.5% to 15% by weight) with respect to the total of the entire blended raw materials of the liquid detergent composition for clothing (see paragraph [0087]). Kita, as evidenced by Houghton, however, fails to specifically disclose between 4% and 8% by weight of the laundry detergent composition of a monoethanolamine fatty acid salt.
Considering that Kita teaches monoethanolamine fatty acid in the range from 0.5% to 15% by weight based on the weight of the liquid detergent composition, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference (i.e., 4% to 8% by weight)  because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding claim 14, Kita teaches that to the liquid detergent composition for clothing may be blended (h1) an antiredeposition agent such as carboxymethyl cellulose, (h2) a bleaching agent, (h4) one or more kinds of enzymes and (h7) perfume (see paragraph [0093]).  
	Regarding claim 15, Kita teaches that to the liquid detergent composition for clothing may be blended a chelating agent which includes aminopolyacetic acid such as ethylenediaminetetraacetic acid, diethylenetriaminepentaacetic acid and hydroxyethyliminodiacetic acid or a salt thereof; and diethylenetriaminepenta(methylene phosphonic acid) and an alkali metal salt thereof (see paragraph [0092]). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kita, as evidenced by Houghton as applied to claims 1-15 and 17-18 above, and further in view of Sadlowski et al. (US 2006/0183658), hereinafter “Sadlowski.”
	Kita, as evidenced by Houghton, teaches the features as discussed above. In addition, Kita teaches that to the liquid detergent composition for clothing may be blended (h7) a dye (see paragraph [0093]). Kita, as evidenced by Houghton, fails to disclose a hueing dye.
	Sadlowski, an analogous art, teaches a liquid laundry detergent composition comprising a surfactant and hueing dye, wherein the hueing dye has been found to exhibit good tinting efficiency during a laundry wash cycle without exhibiting excessive undesirable build up after laundering (see paragraphs [0011] and [0028]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the dye of Kita, as evidenced by Houghton, with a hueing dye because the hueing dye would provide good tinting efficiency during a laundry wash cycle without exhibiting excessive undesirable build up after laundering as taught by  Sadlowski.

Claims 1-18 are rejected under 35 U.S.C. 103 as being obvious over Depoot et al. (US 2020/0063066), hereinafter “Depoot.”
The applied reference has three (3)  common inventors (G. Miracle; P. Stenger; and G. Bianchetti) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Regarding claims 1-3, 5, 8 and 17-18, Depoot teaches a process of reducing malodours on fabrics, comprising the steps of: a. combining fabrics with a wash liquor, wherein the fabrics comprise at least one source of malodour and wherein the wash liquor comprises a source of metal ions, preferably Cu2+ and wherein the wash liquor is prepared by diluting a laundry detergent composition in water by a factor of between 100 and 3000 fold, preferably between 300 and 900 fold; b. washing the fabrics in the wash liquor using an automatic wash operation, a manual wash operation of a mixture thereof, preferably an automatic wash operation;  c. separating the fabrics and the wash liquor from one another;  d. drying the fabrics;  where the laundry detergent composition comprises between 0.01% to 5% by weight of the laundry detergent composition of an oligoamine or salt thereof (see paragraphs [0006]-[0011]). Depoot also teaches that the laundry detergent composition may comprise an antioxidant which may help to improve malodor control and/or cleaning performance of the compositions, particularly in combination with the oligoamines (see paragraph [0060]), for example, a hindered phenol antioxidant in an amount of from 0.001% to 2%, preferably from 0.01% to 0.5%, by weight of the laundry detergent composition (see paragraph [0061]). Depoot also teaches that suitable hindered phenol antioxidants include: 2,6-bis(1,1-dimethylethyl)-4-methyl-phenol; 3,5-bis(1,1-dimethylethyl)-4-hydroxy-benzenepropanoic acid, methyl ester; 3,5-bis(1,1-dimethylethyl)-4-hydroxybenzenepropanoic acid, octadecyl ester; or mixtures thereof ([0065]). Depoot, however, fails to specifically disclose the laundry detergent composition comprising hindered phenol antioxidant in an amount from 0.001% to 5% by weight; and wherein the antioxidant has a log D value at pH 7 equal to or greater than the values recited in claims 1, 5 and 17.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the hindered phenol antioxidant, like 2,6-bis(1,1-dimethylethyl)-4-methyl-phenol, in amounts within those recited, i.e., from 0.001% to 2% by weight, into the laundry detergent composition because Depoot specifically desires the incorporation of the hindered phenol antioxidant as disclosed in paragraph [0061]. 
	Regarding the log D value of the hindered phenol antioxidant at pH 7, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the 2,6-bis(1,1-dimethylethyl)-4-methyl-phenol antioxidant of Depoot to exhibit a log D value to be within those recited because the same antioxidant has been utilized, hence, would  behave similarly.
Regarding claim 4, Depoot teaches that  the laundry detergent composition may comprise an antioxidant in an amount of from 0.001% to 2% by weight of the laundry detergent composition. Depoot, however, fails to specifically disclose the laundry detergent composition comprising from 0.025% to 1.5% by weight of the hindered phenol antioxidant. 
Considering the teachings of Depoot above, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference (i.e., 0.025% to 1.5% by weight)  because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Regarding claim 6, Depoot teaches that the metal ion may be present on the fabric before the fabric is contacted with the wash liquor, or the metal ion may be present in the wash liquor when combined with the fabric and, if present in the wash liquor, the metal ion may be present in the laundry detergent, the water or a mixture thereof (see paragraph [0033]).
Regarding claim 7, the washing of the fabrics in the wash liquor takes preferably between 5 minutes and 30 minutes (see paragraph [0038]). 
Regrading claim 9, as discussed above, Depoot teaches that the laundry detergent composition may comprise a hindered phenol antioxidant in an amount of from 0.001% to 2% by weight of the laundry detergent composition, and the wash liquor is prepared by diluting the laundry detergent composition in water by a factor of between 100 and 3000 fold, preferably between 300 and 900 fold. Depoot, however, fails to disclose the wash liquor comprising from 0.1 ppm to 100 ppm of the antioxidant. 
	Considering the teachings of Depoot above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect that the wash liquor to have at least 0.1 ppm of the antioxidant. 
Regarding claim 10, Depoot teaches that the laundry detergent composition preferably comprises a non-soap surfactant, more preferably, the non-soap surfactant is selected from non-soap anionic surfactant, non-ionic surfactant, amphoteric surfactant, cationic surfactant, or a mixture thereof, wherein the laundry detergent composition preferably comprises between 20% and 55% by weight of the laundry detergent composition of the non-soap surfactant (see paragraph [0051]). 
Regarding claim 11, Depoot teaches that preferably, the non-soap anionic surfactant comprises linear alkylbenzene sulphonate and alkoxylated alkyl sulphate, wherein the weight ratio of linear alkylbenzene sulphonate to ethoxylated alkyl sulphate is most preferably from 1.4:1 to 3:1 (see paragraph [0054]), and wherein the laundry detergent composition comprises between 30% and 40% by weight of the laundry detergent composition of the non-soap anionic surfactant (see paragraph [0053]). 
Regarding claim 12, Depoot teaches that the laundry detergent composition comprises between 0.15% and 4% by weight of the laundry detergent composition of a non-ionic surfactant selected from alcohol alkoxylate, an oxo-synthesized alcohol alkoxylate, Guerbet alcohol alkoxylates, alkyl phenol alcohol alkoxylates or a mixture thereof (see paragraph [0055]).
Regarding claim 13, Depoot teaches that the laundry detergent composition comprises between 4% and 8% by weight of the laundry detergent composition of an amine neutralized fatty acid salt, wherein the amine is preferably monoethanolamine (see paragraph [0056]).
Regarding claim 14, Depoot teaches that the laundry detergent composition preferably comprises an ingredient selected from the list comprising cationic polymers, polyester terephthalates, amphiphilic graft co-polymers, carboxymethylcellulose, enzymes, perfumes, encapsulated perfumes, bleach or a mixture thereof (see paragraph [0057]).
Regarding claim 15, Depoot teaches that the laundry detergent composition comprises a chelant, wherein the chelant is preferably selected from phosphonates, aminocarboxylates, amino phosphonates, polyfunctionally-substituted aromatic chelating agents, or mixtures thereof (see paragraph [0059]). 
Regarding claim 16, Depoot teaches that the laundry detergent composition comprises an adjunct ingredient such as hueing dyes (see paragraph [0058]).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                  /LORNA M DOUYON/                                                                                  Primary Examiner, Art Unit 1761